DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910092901.0, filed on January 30, 2019.

Status of Claims

Application filed on May 25, 2021 has been entered.  Claim 1-20 are pending.

Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections

Claims 2-6, 9-13 and 16-20 objected to because of the following informalities: claim limitation(s) should be consistent to enhance clarity

Claim 2-6, 9-13 and 16-20 recites “determining a capacity of a video buffer area and a capacity of an audio buffer area”.  It should be “determining [[a]]the capacity of [[a]]the video buffer area and [[a]]the capacity of [[an]]the audio buffer area” to be correct.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (PG PUB US2005/0071881) in view of Ramamurthy (PG PUB US2012/0331106).

Regarding claim 1, Deshpande teaches “a method, comprising:
obtaining a video data file and an audio data file of streaming media content to be played from a server,” (The servers 104 are configured to deliver streaming media to the client 102. Embodiments disclosed herein will be described in connection with streaming video. However, those skilled in the art will recognize that the inventive principles disclosed herein may also be utilized in connection with other forms of streaming media, such as music, electronic 
“obtaining a video bitrate from the video data file”
“determining a capacity of a video buffer area according to the video bitrate” (The symbol Bi bytes will be used to refer to the value (bytes-value) of the amount of data to be prefetched (which is the mediaSize attribute for the prefetch element if using SMIL) corresponding to the video segment Si. The symbol Ri will be used to refer to the value (bitrate-value) of the bandwidth to be used for prefetching (which will be the bandwidth attribute for the prefetch element if using SMIL) for the video segment Si. The symbol Cri will be used to refer to the actual bit-rate (in bits per second) of the video segment Si. Thus knowing the value of Bi and Cri for video segment Si, a new parameter pre-roll buffer delay=Di=(8*Bi)/Cri can be defined [Deshpande, para 0104]).
However, Deshpande does not teach “when the streaming media content is played using Dynamic Adaptive Streaming over HTTP (DASH);”
“obtaining an audio bitrate from the audio data file;”
“determining a capacity of an audio buffer area according to the audio bitrate.”
Ramamurthy teaches “when the streaming media content is played using Dynamic Adaptive Streaming over HTTP (DASH);” (Technologies that currently facilitate this selection include MPEG DASH [Ramamurthy, para 0018]);
“obtaining an audio bitrate from the audio data file;”
“determining a capacity of an audio buffer area according to the audio bitrate.” (The method receives a multimedia content stream (including audio) from a multimedia content server as a series of segments, where the multimedia content server delivers at least two versions of each segment, the versions varying a characteristic (e.g. bitrate) of the multimedia content stream.  The method determines a likelihood (e.g. weight) of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande to comprise the claimed limitation to effectively implement additional capability of determining an audio buffer capacity.

Regarding claim 5, Deshpande as modified by Ramamurthy teaches “further comprising, after determining a capacity of a video buffer area and” (The symbol Bi bytes will be used to refer to the value (bytes-value) of the amount of data to be prefetched (which is the mediaSize attribute for the prefetch element if using SMIL) corresponding to the video segment Si. The symbol Ri will be used to refer to the value (bitrate-value) of the bandwidth to be used for prefetching (which will be the bandwidth attribute for the prefetch element if using SMIL) for the video segment Si. The symbol Cri will be used to refer to the actual bit-rate (in bits per second) of the video segment Si. Thus knowing the value of Bi and Cri for video segment Si, a new parameter pre-roll buffer delay=Di=(8*Bi)/Cri can be defined [Deshpande, para 0104]);
“a capacity of an audio buffer area:” (The method receives a multimedia content stream (including audio) from a multimedia content server as a series of segments, where the multimedia content server delivers at least two versions of each segment, the versions varying a characteristic (e.g. bitrate) of the multimedia content stream.  The method determines a likelihood (e.g. weight) of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and determines a size of a buffer for each version of each segment in the multimedia content stream based on the likelihood of receiving the seek request (e.g. segments of the current bitrate can be given more weight) [Ramamurthy, para 0005, 0018, 0038]);
“obtaining an initial frame of the video data file in the streaming media content, and buffering the initial frame of the video data file in the video buffer area; and” (When the client 102 sends an RTSP PLAY request to the server 104 with the npt=St1-Et1 for the video segment S1. Video data (including the initial frame) corresponding to segment S1 is then streamed to the client 102. Video playback is started when sufficient data is buffered at the client based on the pre-roll buffer size parameter for the video segment S1 [Deshpande, para 0105]);
“obtaining an initial frame of the audio data file in the streaming media content, and buffering the initial frame of the audio data file in the audio buffer area.” (The client device receives a multimedia content stream from a multimedia content server as a series of segments, each segment including a key frame.  Efficient implementations of multimedia content players will pre-buffer multimedia content streams so that playback from a point within the pre-buffered portion begins with minimal lag. As shown in fig. 7, four versions of key frame 1 are pre-buffered [Ramamurthy, para 0005, 0027, 0034]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 5.

Claim 8 lists all the same elements of claim 1 respectively and A computing device, comprising:
one or more processors; and
one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations (The computer system shown in FIG. 14 includes a processor 1406 and memory 1408, where the program instructions stored in memory 1408 may be executed by the processor 1406 to implement some or all of the methods disclosed herein [Deshpande, para 0114-0115]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 12 lists all the same elements of claim 5 respectively, but claims the computing device rather than the method. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.

Claim 15 lists all the same elements of claim 1 respectively and A non-transitory computer-program product tangibly embodied in a machine-readable non-transitory storage medium that includes instructions configured to cause one or more processors (The program instructions stored in memory 1408 may be executed by the processor 1406 to implement some or all of the methods disclosed herein [Deshpande, para 0114-0115]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (PG PUB US2005/0071881) in view of Ramamurthy (PG PUB US2012/0331106) as applied to claims 1, 5, 8, 12 and 15, and further in view of Todd (PG PUB US2011/0296045) and Rosen (PG PUB US2007/0195735).

Regarding claim 2, Deshpande as modified by Ramamurthy teaches “wherein determining a capacity of a video buffer area and” (The symbol Bi bytes will be used to refer to the value (bytes-value) of the amount of data to be prefetched (which is the mediaSize attribute for the prefetch element if using SMIL) corresponding to the video segment Si. The symbol Ri will be used to refer to the value (bitrate-value) of the bandwidth to be used for prefetching (which will be the bandwidth attribute for the prefetch element if using SMIL) for the video segment Si. The symbol Cri will be used to refer to the actual bit-rate (in bits per second) of the video segment Si. Thus knowing the value of Bi and Cri for video segment Si, a new parameter pre-roll buffer delay=Di=(8*Bi)/Cri can be defined [Deshpande, para 0104]);
“a capacity of an audio buffer area” (The method receives a multimedia content stream (including audio) from a multimedia content server as a series of segments, where the multimedia content server delivers at least two versions of each segment, the versions varying a characteristic (e.g. bitrate) of the multimedia content stream.  The method determines a likelihood (e.g. weight) of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and determines a size of a buffer for each version of each segment in the multimedia content stream based on the likelihood of receiving the seek request (e.g. segments of the current bitrate can be given more weight) [Ramamurthy, para 0005, 0018, 0038]).
However, Deshpande as modified by Ramamurthy does not teach “calculating a first capacity required to play a first preset number of video frames according to the video bitrate, and selecting the first capacity as the capacity of the video buffer area; and
calculating a second capacity required to play the first preset number of audio frames according to the audio bitrate, and selecting the second capacity as the capacity of the audio buffer area.”
Todd teaches “calculating a first capacity required to play a first preset number of video frames according to the video bitrate, and selecting the first capacity as the capacity of the video buffer area;” (Determination 100, 102 of the system delay factor and the file transfer delay factor may enable the minimum buffer size to be determined, e.g., based upon, at least in part, determined 100, 102 underflow, balanced, or overflow conditions associated with segment files (e.g. sf1, sf2, sf3 with typical stream rates of between about 0.04 Mb/s and 2 Mb/s) of the streaming media product [Todd, para 0066, 0065]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande-Ramamurthy to comprise the claimed limitation to effectively determine the buffer size with additional factors (e.g. the 
However, Deshpande as modified by Ramamurthy and Todd does not teach “calculating a second capacity required to play the first preset number of audio frames according to the audio bitrate, and selecting the second capacity as the capacity of the audio buffer area.”
Rosen teaches “calculating a second capacity required to play the first preset number of audio frames according to the audio bitrate, and selecting the second capacity as the capacity of the audio buffer area.” (The client memory 88 must be reserved to implement media buffering. The maximum size of this buffer determines the maximum amount of time the client can buffer media while waiting to receive a PTT grant. For example, if the client encapsulates five vocoder frames (17 bytes each) per UDP datagram every 100 msec (audio bitrate 170 bytes per second in other words) and buffer an RTP header with each RTP media payload, a buffering data rate [second capacity] of 980 bytes/sec or 7840 bps would be generated. To survive an anticipated worst-case delay of 10 seconds between prompting the user to talk and receiving a PTT response from the CM, a buffer of 9800 bytes [capacity of the audio buffer area] would be required at the client [Rosen, para 0050]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande-Ramamurthy-Todd to comprise the claimed limitation to effectively enhance user experience by providing enough buffered audio frames for potential network delay.

Claim 9 lists all the same elements of claim 2 respectively, but claims the computing device rather than the method. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.

Claim 16 lists all the same elements of claim 2 respectively, but claims the non-transitory computer-program product rather than the method. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.

Claim 4, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (PG PUB US2005/0071881) in view of Ramamurthy (PG PUB US2012/0331106) as applied to claims 1, 5, 8, 12 and 15, and further in view of Yap (PG PUB US2003/0156342).

Regarding claim 4, Deshpande as modified by Ramamurthy teaches “wherein determining a capacity of a video buffer area and” (The symbol Bi bytes will be used to refer to the value (bytes-value) of the amount of data to be prefetched (which is the mediaSize attribute for the prefetch element if using SMIL) corresponding to the video segment Si. The symbol Ri will be used to refer to the value (bitrate-value) of the bandwidth to be used for prefetching (which will be the bandwidth attribute for the prefetch element if using SMIL) for the video segment Si. The symbol Cri will be used to refer to the actual bit-rate (in bits per second) of the video segment Si. Thus knowing the value of Bi and Cri for video segment Si, a new parameter pre-roll buffer delay=Di=(8*Bi)/Cri can be defined [Deshpande, para 0104]);
“a capacity of an audio buffer area” (The method receives a multimedia content stream (including audio) from a multimedia content server as a series of segments, where the multimedia content server delivers at least two versions of each segment, the versions varying a characteristic (e.g. bitrate) of the multimedia content stream.  The method determines a likelihood (e.g. weight) of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and determines a size of a buffer for each version of each segment in the multimedia content stream based on the likelihood of receiving the seek request (e.g. segments of the current bitrate can be given more weight) [Ramamurthy, para 0005, 0018, 0038]).
“determining a proportion of audio and video bitrate according to the video bitrate and the audio bitrate; and
dividing a preset total capacity of initial buffering into the capacity of the video buffer area and the capacity of the audio buffer area according to the proportion of audio and video bitrate.”
Yap teaches “determining a proportion of audio and video bitrate according to the video bitrate and the audio bitrate; and” (Exemplary A/V bitrates may range from about 60 Kbps to 15 Mbps for MPEG video, from about 56-384 Kbps for MPEG audio, and between about 32-448 Kbps for DOLBY DIGITAL® audio. To encounter of a worst case scenario of allocating video and audio data buffer, the audio and video bitrates are determined 384 Kbps and 500 Kbps, respectively [Yap, para 0034]);
“dividing a preset total capacity of initial buffering into the capacity of the video buffer area and the capacity of the audio buffer area according to the proportion of audio and video bitrate.” (SDRAM 354 has buffering allocated for both video and audio data.  The additional 1,409,286 bits allocated in SDRAM 354 correspond to a worst case scenario, where the audio and video bitrates are 384 Kbps and 500 Kbps, respectively [Yap, para 0059-0060]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande-Ramamurthy to comprise the claimed limitation to effectively utilize memory resources by avoiding a buffer underflow/overflow condition [Yap, para 0060].

Claim 10 lists all the same elements of claim 4 respectively, but claims the computing device rather than the method. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 10.

Claim 17 lists all the same elements of claim 4 respectively, but claims the non-transitory computer-program product rather than the method. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 17.

Regarding claim 19, Deshpande as modified by Ramamurthy and Yap teaches “after determining a capacity of a video buffer area and” (The symbol Bi bytes will be used to refer to the value (bytes-value) of the amount of data to be prefetched (which is the mediaSize attribute for the prefetch element if using SMIL) corresponding to the video segment Si. The symbol Ri will be used to refer to the value (bitrate-value) of the bandwidth to be used for prefetching (which will be the bandwidth attribute for the prefetch element if using SMIL) for the video segment Si. The symbol Cri will be used to refer to the actual bit-rate (in bits per second) of the video segment Si. Thus knowing the value of Bi and Cri for video segment Si, a new parameter pre-roll buffer delay=Di=(8*Bi)/Cri can be defined [Deshpande, para 0104]);
“a capacity of an audio buffer area:” (The method receives a multimedia content stream (including audio) from a multimedia content server as a series of segments, where the multimedia content server delivers at least two versions of each segment, the versions varying a characteristic (e.g. bitrate) of the multimedia content stream.  The method determines a likelihood (e.g. weight) of receiving a seek request from a user to move from a current playout position to one of the predicted seek positions, and determines a size of a buffer for each version of each segment in the multimedia content stream based on the likelihood of receiving the seek request (e.g. segments of the current bitrate can be given more weight) [Ramamurthy, para 0005, 0018, 0038]);
“obtaining an initial frame of the video data file in the streaming media content, and buffering the initial frame of the video data file in the video buffer area; and” (When the client 102 sends an RTSP PLAY request to the server 104 with the npt=St1-Et1 for the video segment S1. Video data (including the initial frame) corresponding to segment S1 is then 
“obtaining an initial frame of the audio data file in the streaming media content, and buffering the initial frame of the audio data file in the audio buffer area.” (The client device receives a multimedia content stream from a multimedia content server as a series of segments, each segment including a key frame.  Efficient implementations of multimedia content players will pre-buffer multimedia content streams so that playback from a point within the pre-buffered portion begins with minimal lag. As shown in fig. 7, four versions of key frame 1 are pre-buffered [Ramamurthy, para 0005, 0027, 0034]).
The motivation regarding to the obviousness to claim 15 is also applied to claim 19.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (PG PUB US2005/0071881) in view of Ramamurthy (PG PUB US2012/0331106) as applied to claims 1, 5, 8, 12 and 15, and further in view of Swaminathan (PG PUB US2013/0262694).

Regarding claim 7, Deshpande as modified by Ramamurthy does not teach “wherein the capacity of the video buffer area is larger than the capacity of the audio buffer area.” 
Swaminathan teaches “wherein the capacity of the video buffer area is larger than the capacity of the audio buffer area.” (Swaminathan discloses (BA)max =FA and (BV)max =FV, where (BA)max is the audio buffer size, (BV)max is the video buffer size, FA is the size of the audio fragment in bits and FV is the size of the video fragment. In one example, FV=20 Mb and FA=0.64 Mb, which implies the capacity of the video buffer area is larger than the capacity of the audio buffer area [Swaminathan, para 0035, 0053]).


Claim 14 lists all the same elements of claim 7 respectively, but claims the computing device rather than the method. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Allowable Subject Matter

Claims 3, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above objection(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BILLY H NG/
Examiner, Art Unit 2441
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441